Opinion by
Walker, J.
Following Abstract 47336, which was incorporated herein, the shuttlecocks in question were held not dutiable either directly or by similitude under paragraph 1502. The court stated that the testimony given in the cited case, however, that a ball is used “frequently” or “interchangeably” with a shuttlecock, does not establish that in the game of badminton the nets and racquets are “ordinarily” used in conjunction with balls. As the plaintiff *370has not, in the opinion of the court, established that “the nets and racquets in question are used in ordinary cases, commonly, or usually in conjunction with balls,” the protest was also overruled as to these items.